DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
The claim amendments in the Applicant’s Preliminary Amendment, filed on 10/20/20 have been entered.
According to the Amendment, claims 1-27 are pending.  Claims 10, 19-22, and 26 have been amended.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a method for delivering items to storage locations and retrieving items from storage locations and recites, in part, “driving the first vehicle along a first path under a first one of the racks wherein the first rack is adjacent a first one of the aisles and wherein the first path extends in a direction parallel to the first aisle and spaced apart from the first aisle; turning the first vehicle while the first vehicle is under the first rack; driving the vehicle into the first aisle; driving the first vehicle upwardly in the aisle to a first of the storage locations … driving the first vehicle downwardly in the aisle until the vehicle is on a horizontal surface; driving the first vehicle across the first aisle after the step of driving the first vehicle downwardly; and driving the vehicle out from under the storage racks after the step of driving the first vehicle across the first aisle.”
These limitations either individually or in combination when considering the claim as a whole were not found in the prior art.  The closest prior art is US Pub. No. 2019/0270588 to Otto et al. which discloses an automated warehousing system including storage unit transporters configured to travel path beneath multilevel racking systems in a linear travel path extending along the warehouse floor and configured to transport mobile storage units within, into, and out of multilevel racking system aisles.  However, Otto does not teach or suggest, for example, the steps of driving transporters upwardly, downwardly, and across storage aisles when storing or retrieving items from storage.  Therefore, claim 1 is allowable as well as claims 2-10 depending therefrom.
Secondly, independent claims 11, 17, and 23 are allowable as each one recites claim features similar to those above in claim 1. Claims 12-16, 18-22 and 24-27 are allowable as they depend from claims 11, 17, and 23 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655